DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 11/05/2021 amended claims 1, 3. 9-12, 21-23, and 25, and cancelled claims 8, 13-20, and 26.  Claims 1-7, 9-12, and 21-25, are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold A. Burdick (Applicant’s representative) on 11/19/2021.
The application has been amended as follows: 
In the Claims:
Cancel Claims 2, 4, and 7. 
Replace Claim 5, with the following: 
The apparatus of claim 1 wherein said tether includes a clip at one end releasably attachable to a wearable item and a clip at its opposite end secured at a free end of said cord.
Replace Claim 6, with the following:

Replace Claim 22, with the following: 
The apparatus of claim 21 wherein said tether includes retaining structures for tethering said position establishing unit to a user’s boot.
Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 3/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, 5-6, 9-12, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for positionally stabilizing snowsport equipment having a linear edge while in use by a a wedge formation and cleats projecting from said bottom surface, said interface further including a traction assist opening therethrough between said top and bottom surfaces, said wedge formation defining an incline plane oriented with an incline plane peak thereof adjacent to said opening and an incline plane origin thereof spaced therefrom so that said incline plane of said wedge formation runs parallel to said guide, said interface located when in use beneath the equipment between the equipment and the snow or ice, and said guide positioned when in use adjacent the linear edge of the equipment; and a tether including a tether cord connected when in use between said retaining structure and one of the snowboard and the user and a retractor associated with said tether cord for housing a length of said cord and for user unspooling of a selected quantity of said cord and automatically selectively respooling said cord, as claimed in Claim 1 and similarly claimed in Claim 21 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of apparatus for positionally stabilizing snowsport equipment on snow or ice (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1/21 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618